Title: [Diary entry: 23 October 1787]
From: Washington, George
To: 

Tuesday 23d. Thermometer at 46 in the Morning—66 at Noon and 58 at Night—Weather calm & clear.  After a very early break fast at Abigdon I arrived at Muddy hole Plantation by 8 oclock and took the Bands off the Barrel that the grain might drop without interruption from the holes therein. Went round by Dogue run, Frenchs and the Ferry Plantation. At the first getting out Wheat. At the 2d. (Frenchs) securing Pease and At the Ferry Treading out Oats.